PER CURIAM.
This appeal is from a summary final judgment in favor of defendant-appellees. The plaintiff-appellant bank is the personal representative of the deceased owner of an apartment house. The bank brought suit for water damage to carpeting in the apartment house against the general contractor and the two subcontractors which supplied and installed windows and frames. The appellant alleges that the water damage resulted because the defendant-appellees used materials not in accordance with specifications agreed upon and because they installed windows in a negligent manner. The parties agree that the water damage occurred during a hurricane.
The trial judge based the summary judgment upon a holding that testimony contained in the depositions on file disclosed no genuine issue of fact, because the owner’s agent, the supervising architect, approved the installations and found no deviation from the provisions of the plans, specifications, and construction contract concerning material and workmanship. We hold that no genuine issue of material fact appears in the record. The defendant-ap-pellees were entitled to a judgment as a matter of law, and the summary final judgment was properly entered. Cf. Willcox v. Stephenson, 30 Fla. 377, 11 So. 659 (1892); A. A. Erickson Bros., Inc. v. Jenkins, 41 Ill.App.2d 180, 190 N.E.2d 383 (1963); Erskine v. Johnson, 23 Neb. 261, 36 N.W. 510 (1888); Davis v. Bush & Lane Piano Co., 124 Or. 585, 265 P. 417 (1928); Arkin Construction Co. v. Reynolds Metals Company, 310 F.2d 11 (5th Cir. 1962).
Affirmed.